Judgment, Supreme Court, New York County (Joan Sudolnik, J., at hearing; Micki Scherer, J., at jury trial and sentence), rendered January 4, 2002, convicting defendant of robbery in the first and second degrees, and sentencing him, as a persistent violent felony offender, to an aggregate term of 22 years to life, unanimously affirmed.
The court properly denied defendant’s suppression motion. The record supports the hearing court’s findings that the photo array and lineup were not unduly suggestive. In each instance, *168defendant and the other participants were reasonably similar in appearance, and any difference was not sufficient to create a substantial likelihood that defendant would be singled out for identification (see People v Chipp, 75 NY2d 327, 336 [1990], cert denied 498 US 833 [1990]).
The court properly exercised its discretion in admitting evidence of an uncharged crime, offered as proof of identity. The modus operandi used in both the charged and uncharged crimes was sufficiently distinctive to warrant the inference that the same person committed both (see People v Beam, 57 NY2d 241, 251 [1982]; People v Daily, 297 AD2d 562 [2002], lv denied 99 NY2d 534 [2002]). The court minimized any prejudice when it provided thorough limiting instructions. Concur—Ellerin, J.P., Williams, Lerner and Marlow, JJ.